Citation Nr: 0625952	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  06-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a digestive 
disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1945 to November 
1945 and from November 1945 to November 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

In August 2006, this case was advanced on the docket due to 
the advanced age of the veteran. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back condition, a 
digestive disorder, and hearing loss.  The veteran's 
entrance, separation and service medical records are missing 
and appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
As service medical records were not available and the veteran 
reported that he was hospitalized for one or more of his 
conditions, the RO requested surgeon general's office reports 
(SGO's) for the veteran's first period of service, from 
January 1945 to November 1945, but failed to request them for 
his second period of service. 

Therefore, in order to fulfill the duty to assist, the case 
is REMANDED for the following action:

1.	The RO/AMC should request the SGO's for 
the veteran's second period of service, 
specifically from November 1945 to 
November 1946.

2.	If there are any available records, the 
RO/AMC should review them.  If these 
records show any evidence of treatment 
or hospitalization for a back injury, 
hearing loss/perforated ear drum, or a 
digestive condition, the veteran should 
be scheduled for a VA examination.

3.	If a VA examination is scheduled, the 
examiner should determine if any of the 
conditions reported in the surgeon 
general's office records are related to 
any current hearing loss, a back 
disorder, or a digestive disorder. The 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  Findings should be 
reported in detail and must 
specifically explain the rationale for 
all opinions given.  

4.	After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a Supplemental Statement of the Case 
(SSOC).  He should also be afforded the 
opportunity to respond to the SSOC 
before the claim is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


